 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                               Plaintiff,                 CASE NO. 18-217

10           v.                                             DETENTION ORDER

11   ANTHONY PELAYO,

12                               Defendant.

13          The Court has conducted a detention hearing under 18 U.S.C. § 3142(f), and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with a drug trafficking and firearm offenses. The government

18   proffered defendant is the business partner of a co-defendant leading a large scale drug

19   conspiracy that imports drugs from China, remanufactures the drugs here, and sells them for a

20   profit. The conspiracy is a multi-million dollar operation. When police searched defendant’s

21   home they found a large amount of cash and numerous firearms located in his home, garage and

22   his car. Defendant owns or controls three properties. He failed to disclose a bank account

23   containing about a quarter of a million dollars, i.e., he has concealed assets. After his house was

     search defendant directed someone to empty a storage locker. Defendant also moved out of his


     DETENTION ORDER - 1
 1   house and his whereabouts was unknown. Defendant also obtained new cell phones, at least one

 2   of which is a burner phone.

 3          It is therefore ORDERED:

 4          (1)     Defendant shall be detained pending trial and committed to the custody of the

 5   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 6   from persons awaiting or serving sentences, or being held in custody pending appeal;

 7          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 8   counsel;

 9          (3)     On order of a court of the United States or on request of an attorney for the

10   Government, the person in charge of the correctional facility in which Defendant is confined

11   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

12   connection with a court proceeding; and

13          (4)     The Clerk shall provide copies of this order to all counsel, the United States

14   Marshal, and to the United States Probation and Pretrial Services Officer.

15          DATED this 26th day of June, 2019.

16

17                                                                A
                                                           BRIAN A. TSUCHIDA
18                                                         Chief United States Magistrate Judge

19

20

21

22

23




     DETENTION ORDER - 2
